Exhibit 10.3

 

AMENDED AND RESTATED

SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SERVICES AGREEMENT (the “Agreement”) is made and
entered into as of this 4th day of October, 2005, by and among Global Petroleum
Corp., a Massachusetts corporation (the “Company”) and Global Companies LLC, a
Delaware limited liability company (“Global LLC”), Global Montello Group LLC, a
Delaware limited liability company (“Group LLC”) and Chelsea Sandwich LLC, a
Delaware limited liability company (“Chelsea LLC”) (Global LLC, Group LLC and
Chelsea LLC are sometimes hereinafter referred to individually as an “LLC”, and
collectively as the “LLCs”).  The Company and the LLCs are sometimes hereinafter
referred to each as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, the Company has been providing certain services to the LLCs and the
LLCs have been providing certain services to the Company;

 

WHEREAS, the Company is willing to continue to provide such services as it has
previously provided to the LLCs, and the LLCs desire to receive such services
from the Company, all upon the terms and subject to the conditions herein
contained; and

 

WHEREAS, the LLCs are willing to continue to provide such services as they have
previously provided to the Company, and the Company desires to receive such
services from the LLCs, all upon the terms and subject to the conditions herein
contained.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
LLCs hereby agree as follows:

 

1.                                       Services.

 

(a)                                  Company Services.  The Company hereby
agrees to provide to the LLCs services it is capable of providing during the
Service Period (defined below) similar to those which historically have been
provided to the LLCs by the Company (the “Company Services”).  The Company
Services shall include, without limitation, terminal, environmental and
operational support services.  The Company Services shall be rendered at such
times as are reasonably requested by the LLCs, giving due regard to the
Company’s operations and other responsibilities.  The Company Services may not
be expanded except in accordance with Paragraph 9 of this Agreement.

 

(b)                                 LLC Services.  The LLCs hereby agree to
provide to the Company services they are capable of providing during the Service
Period (defined below) similar to those which historically have been provided to
the Company by the LLCs (the “LLC Services”).  The LLC Services shall include,
without limitation, accounting, treasury, legal, information technology, human
resources and financial operations support services.  The LLC Services shall be
rendered at such times as are reasonably requested by the Company, giving due
regard to the LLCs’

 

--------------------------------------------------------------------------------


 

operations and other responsibilities.  The LLC Services may not be expanded
except in accordance with Paragraph 9 of this Agreement.

 

2.                                       Service Period.  The Company shall
provide the Company Services to the LLCs, and the LLCs shall provide the LLC
Services to the Company, from the date hereof until January 1, 2008, and
thereafter for such period of time as they shall mutually agree (the “Service
Period”).  The Company may terminate its receipt of some or all of the LLC
Services, and/or the LLCs may terminate their receipt of some or all of the
Company Services, upon one hundred eighty (180) days advance written notice;
provided, however, that neither the Company nor the LLCs may terminate their
receipt of LLC Services or Company Services, respectively, prior to January 1,
2008.

 

3.                                       Compensation.  In order to reimburse
the Company and the LLCs, on a non-profit basis, for costs incurred by it or
them in connection with providing the Company Services and the LLC Services,
respectively, the LLCs shall pay to the Company, and the Company shall pay to
the LLCs, promptly on receipt of quarterly invoices reflecting for the three
(3) months covered thereby, the total of (a) the hours spent by each employee in
providing the Company Services or the LLC Services, as the case may be, times
such employee’s compensation (expressed as an hourly rate of compensation) plus
30% of the product thereof to cover employee benefits, overhead and other
indirect payroll costs, and (b) the Company’s or the LLCs’ actual and documented
out of pocket expenses incurred (i) in the case of the Company, in connection
with the Company Services or on behalf of the LLCs, or (ii) in the case of the
LLCs, in connection with the LLC Services or on behalf of the Company. 
Notwithstanding the foregoing, with respect to those Company or LLC employees
whose salary is greater than $150,000.00 per year, the overhead and benefits
calculation for said group of employees shall not, regardless of the “plus 30%”
calculation referred to in the immediately preceding sentence, exceed $40,000.00
per year.

 

The Company and the LLCs shall keep timekeeper reports on a monthly basis for
time expended on non-Company Services or non-LLC Services, respectively, so as
to accurately monitor such Company Services provided for the benefit of the LLCs
and LLC Services provided for the benefit of the Company.  Invoices submitted by
the Company to the LLCs, and by the LLCs to the Company, shall be based upon
such records.  As an alternative to said timekeeping requirements, the President
or Treasurer of the Company and the Chief Executive Officer of each LLC may
agree upon a specified monthly amount to be paid by such LLC to the Company or
by the Company to the such LLC (the “Monthly Services Fee”), which Monthly
Services Fee shall be subject to approval by the Conflicts Committee and
reviewed quarterly and amended in order to more accurately and equitably reflect
the actual Services rendered.  Upon 30 days prior written notice, either Party
may elect to cancel the Monthly Services Fee and utilize actual timekeeping
records whereupon compensation shall be paid in accordance with the prior
provisions of this Paragraph 3.

 

4.                                       Indemnification.  (a) In as much as the
Company is performing the Company Services on an at cost basis and not for the
purpose of making a profit, the LLCs shall indemnify and hold harmless the
Company, and its officers, directors, employees, stockholders, agents and
representatives (collectively, the “Company Indemnitees”) from and against any
and all losses, liabilities, damages, claims, and expenses (including reasonable
attorneys’ fees and expenses)

 

2

--------------------------------------------------------------------------------


 

suffered or incurred by any Company Indemnitee which arise out of or are related
to any action of the Company or any of its employees taken while performing
Company Services for the benefit of, or on behalf of, the LLCs, except to the
extent that such losses, liabilities, damages, claims, and expenses are caused
by the gross negligence or willful misconduct of the Company or any of its
employees or agents.

 

(b) In as much as the LLCs are performing the LLC Services on an at cost basis
and not for the purpose of making a profit, the Company shall indemnify and hold
harmless the LLCs, and their officers, directors, employees, members, agents and
representatives (collectively, the “LLC Indemnitees”) from and against any and
all losses, liabilities, damages, claims, and expenses (including reasonable
attorneys’ fees and expenses) suffered or incurred by any LLC Indemnitee which
arise out of or are related to any action of the LLCs or any of their employees
taken while performing LLC Services for the benefit of, or on behalf of, the
Company, except to the extent that such losses, liabilities, damages, claims,
and expenses are caused by the gross negligence or willful misconduct of the
LLCs or any of their employees or agents.

 

5.                                       Relationship of the Parties.  Each
Party is retained by the other Party only for the purposes and to the extent set
forth in this Agreement, and shall serve such other Party solely as an
independent contractor.  Neither Party shall have any authority to enter into
agreements or commitments on behalf of the other Party or to bind the other
Party in any respect, except as expressly authorized in writing by such other
Party.  Neither Party shall be entitled to receive any payments from the other
Party by way of compensation, expenses, reimbursements or otherwise in respect
of the Company Services and LLC Services, except for the reimbursement to be
paid as set forth herein.  Nothing contained herein shall be construed as making
either Party, or any of its employees, an employee, officer, director or owner
of any other Party hereto.

 

6.                                       Waivers and Consents.  The terms and
provisions of this Agreement may be waived, or consent for the departure
therefrom granted, only by a written document executed by the LLCs and the
Company.  No such waiver or consent shall be deemed to be or shall constitute a
waiver or consent with respect to any other terms or provisions of this
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given.

 

7.                                       Notices.  All notices, requests,
consents and other communications hereunder shall be in writing, shall be
addressed to the receiving Party’s address set forth below or to such other
address as a Party may designate by notice hereunder, and shall be either
(a) delivered by hand, (b) telexed, telecopied or made by confirmed facsimile
transmission, (c) sent by overnight courier, or (d) sent by certified or
registered mail, return receipt requested, postage prepaid.

 

If to the Company:

Global Petroleum Corp.

 

800 South Street, Suite 200

 

 

P.O. Box 9161

 

 

Waltham, Massachusetts 02454-9161

 

 

Attention: President

 

Fax:

(781) 398-4165

 

3

--------------------------------------------------------------------------------


 

and

 

 

if to the LLCs:

Global Companies LLC

 

800 South Street, Suite 200

 

 

P.O. Box 9161

 

 

Waltham, Massachusetts 02454-9161

 

 

Attention: Chief Accounting Officer and General Counsel

 

Fax:

(781) 398-4165

 

All notices, requests, consents and other communications hereunder shall be
deemed to have been received:  (a) if by hand, at the time of the delivery
thereof to the receiving party at the address of such party set forth above;
(b) if telexed, telecopied or made by facsimile transmission, at the time that
receipt thereof has been acknowledged by electronic confirmation or otherwise;
(c) if sent by overnight courier, on the next day following the day such mailing
is made (or in the case that such mailing is made on a Friday, Saturday or on
the day before a legal holiday, on the immediately following business day); or
(d) if sent by certified or registered mail, return receipt requested, on the
date indicated as the receipt date on such returned receipt, or on the 5th day
following the time of such mailing thereof to such address (or in the case that
such 5th day is a Saturday, Sunday or a legal holiday, on the immediately
following business day), if a receipt is not returned.

 

8.                                       Successors and Assigns.  This Agreement
may not be assigned in whole or in part without the written consent of all of
the non-assigning Parties.  This Agreement shall be binding upon and inure to
the benefit of the LLCs and the Company, and each of their respective successors
and assigns.

 

9.                                       Entire Agreement/Amendment.  This
Agreement constitutes the entire agreement among the Parties with respect to the
subject matter hereof and except as otherwise provided herein, supersedes all
prior agreements or understandings written or oral in respect thereof.  This
Agreement may be amended or modified at any time or from time to time only by a
written instrument signed by the Parties hereto.

 

10.                                 Enforcement.  The provisions of this
Agreement shall be regarded as divisible, and if any of said provisions or any
part hereof are declared invalid or unenforceable by a court of competent
jurisdiction, the validity and enforceability of the remainder of such
provisions or parts hereof and the applicability thereof shall not be affected
thereby.

 

11.                                 Governing Law.  This Agreement and the
rights and obligations hereunder shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to the conflict of laws principles thereof.

 

13.                                 Headings.  The paragraph headings contained
herein are for convenience and reference only and shall not be given effect in
the interpretation of any term or condition of this Agreement.

 

14.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
and all of which together shall be deemed one and the same instrument.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

GLOBAL PETROLEUM CORP.

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary

 

 

 

 

 

GLOBAL COMPANIES LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President, General
Counsel and Secretary

 

 

 

 

 

GLOBAL MONTELLO GROUP LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Secretary and General Counsel

 

 

 

 

 

CHELSEA SANDWICH LLC

 

 

 

 

 

By:

/s/ Edward J. Faneuil

 

 

Edward J. Faneuil

 

 

Executive Vice President, General

 

 

Counsel and Secretary

 

--------------------------------------------------------------------------------

 